UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6162


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENON DURELL SWEAT,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.        Thomas David
Schroeder, District Judge. (1:05-cr-00280-TDS-3; 1:08-cv-00630-
TDS-DPD)


Submitted:   July 28, 2011                 Decided:   August 1, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenon Durell Sweat, Appellant Pro Se.  Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kenon       Durell     Sweat       seeks       to      appeal        the       district

court’s    order       accepting          the   recommendation             of     the       magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2011) motion          and    post-judgment            motions.         The       orders       are    not

appealable       unless        a     circuit          justice         or     judge          issues     a

certificate of appealability.                   28 U.S.C. § 2253(c)(1)(B) (2006).

A    certificate        of     appealability            will       not      issue           absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief    on    the    merits,       a     prisoner         satisfies        this       standard      by

demonstrating          that    reasonable             jurists      would         find        that    the

district       court’s       assessment         of     the    constitutional                claims    is

debatable      or     wrong.         Slack      v.     McDaniel,           529    U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,          and    that       the    motion        states       a    debatable

claim of the denial of a constitutional right.                                   Slack, 529 U.S.

at   484-85.          We     have    independently            reviewed           the    record       and

conclude       that     Sweat       has     not       made      the        requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                                  2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3